EXHIBIT 1
                                                                                                     Filed: 10/17/2018 4:12 PM
                                                                                                JOHN D. KINARD - District Clerk
                                                                                                      Galveston County, Texas
                                                                                                        Envelope No. 28358314
                                                                                                               By: Rolande Kain
                                                                                                            10/18/2018 8:43 AM
                                                18-CV-1455
                                            NO. _ _ _ _ _ __

 JARED MCNEEL AND LINDSEY MCNEEL,                          §      IN THE DISTRICT COURT OF
 INDIVIDUALLY AND AS NATURAL                               §
 REPRESENTATIVES OF THE ESTATE                             §
 OF SKYLAR MAE MCNEEL, DECEASED                            §
                                                           §
                              Plaintiffs,                  §
                                                           §        GALVESTON COUNTY, TEXAS
 vs.                                                       §
                                                           §
 KIDDIE ACADEMY INTERNATIONAL, INC.,                       §
 BULLOCK'S BRIGHT BEGINNINGS, L.L.C.                       §
 AND CORY BULLOCK AND                                      §
 SUMMER BULLOCK, INDIVIDUALLY                              §
 AND DBA KIDDIE ACADEMY OF                                 §
 LEAGUE CITY                                               §
                                                             Galveston County - 405th District Court
                                                           §
                                Defendants.                §                 JUDICIAL DISTRICT


                     PLAINTIFFS' ORIGINAL PETITION, JURY DEMAND AND
                         REQUEST FOR DISCLOSURE TO DEFENDANTS


TO THE HONORABLE JUDGE OF SAID COURT:

         COME NOW, JARED MCNEEL and LINDSEY MCNEEL, INDIVIDUALLY AND AS

NATURAL REPRESENTATIVES OF THE ESTATE OF SKYLAR MAE MCNEEL, DECEASED,

Plaintiffs herein, complaining of KIDDIE ACADEMY INTERNATIONAL, INC., BULLOCK'S

BRIGHT        BEGINNINGS,          L.L.C.    and     CORY      BULLOCK         and     SUMMER   BULLOCK,

INDIVIDUALLY AND DBA KIDDIE ACADEMY OF LEAGUE CITY, Defendants herein, and for

cause of action would re spectfully show the Court and Jury the follow ing:

                                       DISCOVERY CONTROL PLAN

        1.        Plaintiffs intend to conduct discovery under Level 3 as prescribed by TEXAS

RULE OF CIVIL PROCEDURE 190.4 and affirmatively plead that this suit is not governed by the


McNeel - Plaintiffs' Original Petition, Jury Demand and Request for Disclosure to Defendants                1


                       Status conference set for 1/10/19
expedited-actions process in TEXAS RULE OF CIVIL PROCEDURE 169 because Plaintiffs seek

monetary relief over $100,000.00.

                                        JURISDICTION AND VENUE

         2. Venue is proper in Galveston County pursuant to T.C.P.R.C. section 15.001 et seq

because all or a substantial part of the events or omissions giving rise to the claim occurred

in Galveston County, Texas.

         3.   The amount in controversy is within the minimum jurisdictional limits of this

Court. The Court also possesses subject matter jurisdiction over all causes of action and

claims for relief stated herein.            Plaintiffs seek monetary relief of over $10,000,000.00

including damages of any kind, penalties, costs, expenses, pre-judgment, interest and

attorney's fees .

                                                    PARTIES

         4.       Plaintiffs, JARED MCNEEL and LINDSEY HARRIS MCNEEL, INDIVIDUALLY

AND AS NATURAL REPRESENTATIVES OF THE ESTATE OF SKYLAR MAE MCNEEL,

DECEASED, reside in League City, Galveston County, Texas.

         5.       Defendant, KIDDIE ACADEMY INTERNATIONAL, INC., is a foreign for-profit

corporation doing business in Texas. Defendant may be served with process in this lawsuit

by serving its registered agent, Cheryl Clisfon, 3620 Nasa Road One, Seabrook, Texas, 77586.

Service on this Defendant is requested at this time.

         6.       Defendant, BULLOCK'S BRIGHT BEGINNINGS, L.L.C. is a domestic limited

liability corporation and may be served with process in this lawsuit by serving its registered

agent, Cory Bullock, at 2108 Bayou Cove Lane, League City, Texas, 77573. Service on this

Defendant is requested at this time.


McNeel - Plaintiffs' Original Petition, Jury Demand and Request for Disclosure to Defendants    2
         7.       Defendant, CORY BULLOCK, Individually and d/b/a Kiddie Academy of

League City, may be served with process in this lawsuit at 2108 Bayou Cove Lane, League

City, Texas, 77573. Service on this Defendant is requested at this time.

         8.       Defendant, SUMMER BULLOCK, Individually and d/b/a Kiddie Academy of

League City, may be served with process in this lawsuit at 2108 Bayou Cove Lane, League

City, Texas, 77573. Services on this Defendant is requested at this time.

         9.       This case is about SKYLAR MAE MCNEEL.




McNeel - Plaintiffs' Original Petition, fwy Demand and Request for Disclosure to Defendants   3
                                                     FACTS

         10.      Plaintiffs, JARED MCNEEL and LINDSEY MCNEEL, are the natural parents of

SKYLAR MAE MCNEE, DECEASED. SKYLAR MAE MCNEEL was three months and twenty-

three days old when she died on or about August 27, 2018 with no estate and no heirs other

than JARED MCNEEL, her natural father, and LINDSEY MCNEEL, her natural mother.

SKYLAR MAE MCNEEL was an infant and minor at the time of her death ·and had no assets.

Therefore, there is no need to probate her estate.

         11.     On or about August 27, 2018, Plaintiffs, JARED MCNEEL and LINDSEY

MCNEEL, entrusted their most precious gift from God, their baby girl, SKYLAR MAE

MCNEEL, to Kiddie Academy of League City (East) located at 1820 Butler Road in League

City, Texas. This child care facility held itself out to the public and to the Plaintiffs as being

able to provide competent and attentive infant care. Based on representations made,

Plaintiffs believed that Kiddie Academy of League City would care for and nurture their baby

girl on a daily basis while they both worked to provide for her needs and well-being.

Plaintiffs also believed that Kiddie Academy of League City would provide ample and

abundant supervision, attention, love, hugs, cuddles and comfort to their baby girl and that

she would be safe under the care of Kiddie Academy of League City employees. Plaintiffs

further believed that the persons employed by Kiddie Academy of League City were skilled,

trained and able to deliver this type of care to their baby. Believing the representations made

by Kiddie Academy of League City, Plaintiffs left their baby girl in the care and custody of

Kiddie Academy of League City.

        12.      On or about August 27, 2018, Plaintiffs' precious gift from God was abruptly

taken from them when an employee or employees of Kiddie Academy of League City of


McNeel - Plaintiffs' Original Petition, Jwy Demand and Request for Disclosure to Defendants     4
League City laid Skylar face down, on her stomach, in a crib that was not "blanket free", in

violation of their own "Infant/Toddler Safe Sleep Policy", and the Minimum Standards for

Child Care Centers promulgated by the Texas Department of Family and Protective Services

under the Texas Administrative Code. What should have been a simple nap turned out to be

Skylar's last nap, forever. She never woke up. She died from asphyxiation during her nap

due to the negligence of the Defendants named above.

         13.     In the subsequent official investigation into the incident and, specifically,

Skylar's death, the agents, servants and employees of Kiddie Academy of League City League

City repeatedly mislead Plaintiffs as well as the investigators charged with determining the

cause of her death, by providing them false and misleading information concerning Skylar's

sleep position, who was in attendance with Skylar at the time she was found unresponsive

and cold, the status of the video monitoring system and other details of this horrific and

devastating event; all with the intent to hide their negligence and responsibility; avoid

prosecution and deprive the authorities, and Plaintiffs, of the truth.

                                         NEGLIGENCE OF DEFENDANTS

         14.     The Defendants, KIDDIE ACADEMY INTERNATIONAL, INC., BULLOCK'S

BRIGHT BEGINNINGS, LLC and CORY BULLOCK and SUMMER BULLOCK, INDIVIDUALLY

AND DBA KIDDIE ACADEMY OF LEAGUE CITY, individually and collectively, acting by and

through their agents, servants, and/or employees, were the owners and operators in charge

of the day care center, Kiddie Academy of League City (East), where this incident occurred.

15.      Plaintiffs would show that on the occasion in question the above-named Defendants,

jointly and severally, were guilty of various acts, wrongs, omissions, and statutory violations

including, but not limited to the following:


McNeel - Plaintiffs' Original Petition, ]my Demand and Request for Disclosure to Defendants   5
         •       Failing to follow and/or enforce the rules, regulations, standards and
                 guidelines for infant/toddler safe sleep practices promulgated by the Texas
                 Department of Family and Protective Services known as the Minimum
                 Standards of Child Care for Child Care Center under the Texas Administrative
                 Code, including but not limited to the following:

                 n         Failing to place SKYLAR MAE MCNEEL on her back in an infant crib
                           (Tex. Admin. Code §746.2427);

                          Failing to check on SKYLAR MAE MCNEEL on a regular, periodic basis
                          during her nap (Tex. Admin. Code§§ 746.2401 and 746.2403);

                          Failing to properly and adequately supervise SKYLAR MAE MCNEEL
                          by being conscientious, alert and diligent in monitoring while she slept
                          during her first weeks in child care; minimum of every ten minutes;
                          preferably every five minutes (Tex. Admin. Code §§ 746.2401 and
                          746.2403);

                 n        Failing to utilize video monitoring and/or surveillance equipment
                          already in place to ensure the safe care and safety of minors in the care
                          of Defendants, such as SKYLAR MAE MCNEEL (Tex. Admin. Code §§
                          746.2401 and 746.2403);

                          Failing to properly and adequately monitor and record times and
                          amounts of food consumed by SKYLAR MAE MCNEEL (Tex. Admin.
                          Code §746.2431);

                 n        Failing to properly monitor and record the general mood of SKYLAR
                          MAE MCNEEL (Tex. Admin. Code §746.2431);

                          Failing to place SKYLAR MAE MCNEEL in a face-up sleeping position
                          (Tex. Admin. Code §746.2431);

                 n        Placing SKYLAR MAE MCNEEL in a face-down sleeping position (Tex.
                          Ad min. Code§§ 7 46.2427);

                          Placing SKYLAR MAE MCNEEL in an environment that allowed for her
                          ultimate demise (Tex. Admin. Code §746.2415);

                          Failing to provide adequate pre-service training or annual training to
                          their agents, servants and/or employees (Tex. Admin. Code
                          §746.1107);

                          Failing to properly train and instruct their agents, servants and/ or
                          employees regarding the risks and dangers associated with infant sleep


McNeel - Plaintiffs' Original Petition, Jury Demand and Request for Disclosure to Defendants     6
                           position including sleeping on their stomachs (Tex. Admin. Code §
                           746.1107);

                           Failing to designate a child care center director who met the minimum
                           standard qualifications with onsite responsibility for the operation of a
                           child care center (Tex. Admin. Code §746.1001);

                  a        Failing to adhere to the "blanket free" policy for an infant room by
                           placing a blanket and "Boppy®" in the crib with SKYLAR MAE MCNEEL
                           (Tex. Admin. Code §746.2415);

                           Failing to properly train their employees in the supervision and safety
                           practices for the care of in fants and children (Tex. Admin. Code
                           §746.1107);

         •        Failing to follow their own Infant/Toddler Safe Sleep Policy;

         •        Failing to follow guidelines prescribed by the Consumer Products Safety
                  Commission and the American Academy of Pediatrics for a bare crib, free of
                  blankets, pillows, linens ( other than a tight-fitting crib sheet), pee-pee pads or
                  bumper pads for infants younger than 12 months of age; and,

         •     Misrepresenting the capability of the facility to appropriately monitor, supervise
               and care for the minors in the care of Defendants, such as SKYLAR MAE MCNEEL.

         16.      Each of the foregoing acts, omissions, and/or statutory violations, singularly

or in combination with others, constituted negligence and gross negligence, which

proximately caused the injuries and damages suffered by Plaintiffs, JARED MCNEEL and

LINDSEY MCNEEL, INDIVIDUALLY AND AS NATURAL REPRESENTATIVES OF THE

ESTATE OF SKYLAR MAE MCNEEL, DECEASED.

                                           VICARIOUS LIABILITY

         17.      Defendants, KIDDIE ACADEMY INTERNATIONAL, INC., BULLOCK'S BRIGHT

BEGINNINGS, L.L.C. and CORY BULLOCK and SUMMER BULLOCK, INDIVIDUALLY AND

DBA KIDDIE ACADEMY OF LEAGUE CITY are vicariously liable for the acts and omissions

of their agents, servants and/or employees, who were employed by or in an agency or

contractual relationship with the above-named Defendants at all times material hereto and
McNeel - Plaintiffs' Original Petition, Jury Demand and Request for Disclosure to Defendants       7
Plaintiffs, JARED MCNEEL and LINDSEY MCNEEL, INDIVIDUALLY AND AS NATURAL

REPRESENTATIVES OF THE ESTATE OF SKYLAR MAE MCNEEL, DECEASED, hereby

invoke the doctrines of agency, ostensible agency, and/or agency by estoppel with respect

to that relationship, as those doctrines are understood and employed under Texas law.

                                COURSE AND SCOPE OF EMPLOYMENT

        18.      At all times material to this lawsuit, the agents, servants and employees of

Defendants,       KIDDIE        ACADEMY          INTERNATIONAL,              INC.,    BULLOCK'S   BRIGHT

BEGINNINGS, L.L.C. and CORY BULLOCK and SUMMER BULLOCK, INDIVIDUALLY AND

DBA KIDDIE ACADEMY OF LEAGUE CITY, who were responsible for the care and nurturing

of baby girl, SKYLAR MAE MCNEEL, were in course and scope of their employment for

Defendants at the time of the incident made the basis of this lawsuit. Accordingly, the above-

named Defendants are responsible for the negligent acts and damages caused by their

agents, servants and/or employees.

                                            NEGLIGENCE PER SE

        19.      Plaintiffs, JARED MCNEEL and LINDSEY MCNEEL, INDIVIDUALLY AND AS

NATURAL REPRESENTATIVES OF THE ESTATE OF SKYLAR MAE MCNEEL, DECEASED,

would further show that Defendants, KIDDIE ACADEMY INTERNATIONAL, INC.,

BULLOCK'S BRIGHT BEGINNINGS, L.L.C. and CORY BULLOCK and SUMMER BULLOCK,

INDIVIDUALLY AND DBA KIDDIE ACADEMY OF LEAGUE CITY, were negligent as a matter

oflaw because of their violations of the Texas Administration Code. Such statutory violations

by the above-named Defendants constitute negligence per se.

        20.      Plaintiffs, and their baby girl, SKYLAR MAE MCNEEL, DECEASED, are

members of the class that the Texas Department of Family and Protective Services is


McNeel · Plaintiffs' Original Petition, Jury Demand and Request for Disclosure to Defendants           8
designed to protect and the incident described above was the type of incident intended to be

protected against.

        21.      The inexcusable breach of duties imposed by the Texas Department of Family

and Protective Services by Defendants and their agents, servants and/ or employees

proximately caused the wrongful death of SKYLAR MAE MCNEEL and the injuries and

damages to Plaintiffs.

                                         RESPONDEAT SUPERIOR

        22.      At all times material hereto, the agents, services and/or employees

responsible for the care and nurturing of SKYLAR MAE MCNEEL were employed by

Defendants,       KIDDIE        ACADEMY          INTERNATIONAL,              INC.,    BULLOCK'S   BRIGHT

BEGINNINGS, L.L.C. and CORY BULLOCK and SUMMER BULLOCK, INDIVIDUALLY AND

DBA KIDDIE ACADEMY OF LEAGUE CITY, and they were working within the course and

scope of their employment with the above-named Defendants at the time and on the occasion

in question.        Accordingly, Defendants, KIDDIE ACADEMY INTERNATIONAL, INC.,

BULLOCK'S BRIGHT BEGINNINGS, L.L.C. and CORY BULLOCK and SUMMER BULLOCK,

INDIVIDUALLY AND DBA KIDDIE ACADEMY OF LEAGUE CITY, are legally liable for the

negligent acts of its agents, servants and/ or employees.

                                GROSS NEGLIGENCE OF DEFENDANTS

        23.      Plaintiffs, JARED MCNEEL and LINDSEY MCNEEL, will show this Honorable

Court that the acts or omissions of Defendants, KIDDIE ACADEMY INTERNATIONAL, INC.,

BULLOCK'S BRIGHT BEGINNINGS, L.L.C. and CORY BULLOCK and SUMMER BULLOCK,

INDIVIDUALLY AND DBA KIDDIE ACADEMY OF LEAGUE CITY, by and through their

agents, servants or employees, were such that when viewed objectively from the standpoint


McNeel · Plaintiffs' Original Petition, Jury Demand and Request for Disclosure to Defendants           9
of the actor at the time of the occurrence involved an extreme degree of risk, considering the

probability and magnitude of the potential harm to others, and of which the Defendants had

actual, subjective awareness of the risk involved, but nevertheless proceeded with conscious

indifference to the rights, safety or welfare of Plaintiffs, and others similarly situated, and/ or

with malice, which was also a proximate cause and/or a producing cause of injuries and

damages to Plaintiffs.

                                    DAMAGES - WRONGFUL DEATH

         24.     This suit is brought by Plaintiffs, JARED MCNEEL and LINDSEY MCNEEL,

INDIVIDUALLY AND AS SURVIVING PARENTS OF SKYLAR MAE MCNEEL, Deceased, as a

result of this unnecessary tragedy to recover damages from Defendants, KIDDIE ACADEMY

INTERNATIONAL, INC., BULLOCK'S BRIGHT BEGINNINGS, L.L.C. and CORY BULLOCK and

SUMMER BULLOCK, INDIVIDUALLY AND DBA KIDDIE ACADEMY OF LEAGUE CITY, for

the wrongful death of SKYLAR MAE MCNEEL under the terms and provisions of §71.001 et

seq., V.T.C.A. Civil Practice & Remedies Code. SKYLAR MAE MCNEEL'S death was occasioned

by the negligence of the above-named Defendants on or about August 27, 2018. At the time

of the incident made the basis of this suit, SKYLAR MAE MCNEEL was three months and 23

days old and had a life expectancy of 81 years, according to the U.S. Life Tables, a certified

copy of which will be used in evidence at the trial of this case. SKYLAR MAE MCNEEL died

as a result of the injuries she sustained in the incident made the basis of this suit.

        25.      As a proximate cause of the negligence of the Defendants named herein, and

each of them, Plaintiffs, JARED MCNEEL and LINDSEY MCNEEL, Individually and as

Surviving Parents of SKYLAR MAE MCNEEL, Deceased, sue for all elements of damage

recognizable by law, including but not limited to the following:


McNeel - Plaintiffs' Original Petition, fwy Demand and Request for Disclosure to Defendants     10
         a.       Pecuniary loss as a result of the death of their daughter, SKYLAR MAE
                  MCNEEL, including losses of care, maintenance, support, services, advice,
                  counsel, and contributions of a pecuniary value that they would, in all
                  reasonable probability, have received from her daughter during her lifetime,
                  had she lived.

         b.       Loss of companionship and society, as a result of the death of their daughter,
                  SKYLAR MAE MCNEEL, including, the loss of the positive benefits flowing
                  from the love, comfort, companionship, and society that she would, in all
                  reasonable probability, have received from her daughter during her lifetime,
                  had she lived.

         c.       Mental anguish, grief and sorrow as a result of the death of their daughter
                  SKYLAR MAE MCNEEL, which is likely to continue to suffer for a long time in
                  the future.

         26.      For these damages, Plaintiffs, JARED MCNEEL and LINDSEY MCNEEL,

Individually and as Surviving Parents of SKYLAR MAE MCNEEL, Deceased, sue for an

amount in excess of the minimum jurisdictional limits of the court.

                                           DAMAGES - SURVIVAL

         27.     As the result of the unnecessary tragedy, SKYLAR MAE MCNEEL, prior to her

death, suffered substantial and conscious physical pain and mental anguish, and Plaintiffs,

JARED MCNEEL and LINDSEY MCNEEL, as NATURAL REPRESENTATIVES OF THE

ESTATE OF SKYLAR MAE MCNEEL, DECEASED, sue for these damages.

         28.      Plaintiffs also claim all damages recognizable by law, including but not limited

to funeral and burial expenses, medical expenses, past and future damages as a result of the

pecuniary loss; damages for the loss of care, maintenance, support, services, advice, counsel,

and reasonable contributions of a pecuniary value suffered by Plaintiffs in the past and

which, in reasonable probability, they would have received from decedent in the future;

damages as a result of the loss of companionship and society, meaning the loss of positive

benefits flowing from the love, comfort, companionship, and society in the past and that

Plaintiffs, in reasonable probability would have received from Decedent had she lived; as

McNeel - Plaintiffs' Original Petition, Jury Demand and Request for Disclosure to Defendants   11
well as damages as a result of the mental anguish for the emotional pain, torment, and

suffering Plaintiffs experienced in the past and will experience long into the future because

of the death of SKYLAR MAE MCNEEL.

         29.      For these damages, Plaintiffs, JARED MCNEEL and LINDSEY MCNEEL, AS

NATURAL REPRESENTATIVES OF THE ESTATE OF SKYLAR MAE MCNEEL, DECEASED,

sue for an amount in excess of the minimum jurisdictional limits of the court.

                                EXEMPLARY AND PUNITIVE DAMAGES

         30.      Plaintiffs, JARED MCNEEL and LINDSEY MCNEEL, INDIVIDUALLY AND AS

NATURAL REPRESENTATIVES OF THE ESTATE OF SKYLAR MAE MCNEEL, DECEASED,

further seek exemplary or punitive damages in a sum sufficient to deter other similar

defendants from engaging in the same or similar conduct or omissions as committed by

Defendants,       KIDDIE        ACADEMY          INTERNATIONAL,              INC.,     BULLOCK'S   BRIGHT

BEGINNINGS, L.L.C. and CORY BULLOCK and SUMMER BULLOCK, INDIVIDUALLY AND

DBA KIDDIE ACADEMY OF LEAGUE CITY.

         31.      Plaintiffs believe that exemplary damages should be awarded as a penalty or

by way of punishment in an appropriate amount to make the Defendants appreciate the

gravity of their actions in a sum sufficient to motivate the Defendants to be mindful that the

community is unwilling to accept such a human sacrifice.

         32.     Additionally, Plaintiffs seek punitive damages in an amount commensurate

with: (a) the nature of the wrongs committed by Defendants; (b) the character of Defendants'

course of conduct; (c) the degree of culpability of the wrongdoers herein; (d) the situation

and sensibilities of the parties in this case; and, (e) the severity, frequency, and degree to

which the conduct described hereinabove offends the public sense of justice. Plaintiffs

believe it would take punitive damages in an appropriate amount to effectively convey this

McNeel - Plaintiffs' Original Petition, Jury Demand and Request for Disclosure to Defendants           12
overdue message to the Defendants who have it within their power to control this type of

conduct. Accordingly, Plaintiffs pray for a judgment against the Defendants for punitive or

exemplary damages. However, there should be no cap or limit on the amount of punitive

damages as the conduct of the Defendants rises to the level of the exceptions to the cap in

Section 41.00S(c) and makes Defendants responsible under 41.00S(b)(l) of the Tex. Prac. &

Rem. Code.

                             RULE 47 CLAIMS FOR RELIEF STATEMENT

         33.     The amount of Plaintiffs' damages is substantial and well in excess of the

jurisdictional minimum of this Court. Many of the elements of Plaintiffs' damages, including

pain and suffering and past and future mental anguish, cannot be determined with

mathematical precision. Furthermore, the determination of many of these elements of

damages are particularly within the province of the jury. Accordingly, Plaintiffs do not, at

this time, seek any certain amount of damages for any of these particular elements of

damages, but would instead rely upon the collective wisdom of the jury to determine an

amount that would fairly and reasonably compensate them.

        Solely to comply with Texas Rule of Civil Procedure 4 7, Plaintiffs provide that they

seek monetary relief over $1,000,000. However, Plaintiffs reserve the right to file an

amended pleading on this issue should subsequent evidence show this figure to be either too

high or too low.

                 NOTICE OF INTENT TO USE DOCUMENTS (193.7 TEX. R. C. P.)

        34.      Pursuant to Tex. R. Civ. P. 193. 7, Plaintiffs, JARED MCNEEL and LINDSEY

MCNEEL, INDIVIDUALLY AND AS NATURAL REPRESENTATIVES OF THE ESTATE OF

SKYLAR MAE MCNEEL, DECEASED, hereby give notice to all parties that they intend to use

as evidence at the time of trial any and all documents produced in response to written

McNee/ - Plaintiffs' Original Petition, Jury Demand and Request for Disclosure to Defendants   13
discovery served by them, and any documents exchanged and provided between the parties

(including, but not limited to, correspondence, pleadings, records and discovery responses).

                                       REQUEST FOR DISCLOSURE

         35.      Plaintiffs, JARED MCNEEL and LINDSEY MCNEEL, INDIVIDUALLY AND AS

NATURAL REPRESENTATIVES OF THE ESTATE OF SKYLAR MAE MCNEEL, DECEASED,

request that Defendants, KIDDIE ACADEMY INTERNATIONAL, INC., BULLOCK'S BRIGHT

BEGINNINGS, L.L.C. and CORY BULLOCK and SUMMER BULLOCK, INDIVIDUALLY AND

DBA KIDDIE ACADEMY OF LEAGUE CITY disclose, w ithin 50 days of the service of this

request, the information or material described in Tex. R. Civ. P. 194.2.

                                             DEMAND FOR JURY

        36.      Plaintiffs, JARED MCNEEL and LINDSEY MCNEEL, INDIVIDUALLY AND AS

NATURAL REPRESENTATIVES OF THE ESTATE OF SKYLAR MAE MCNEEL, DECEASED,

demand a trial by jury in accordance with the Texas Rules of Civil Procedure and Evidence

and the Constitution of the United States of America and the Texas Constitution and have

paid the required jury fee concurrently with the filing of this petition.

                                                    PRAYER

        WHEREFORE PREMISES CONSIDERED, Plaintiffs, JARED MCNEEL and LINDSEY

MCNEEL, INDIVIDUALLY AND AS NATURAL REPRESENTATIVES OF THE ESTATE OF

SKYLAR MAE MCNEEL,                   DECEASED, pray that Defendants, KIDDIE ACADEMY

INTERNATIONAL, INC., BULLOCK'S BRIGHT BEGINNINGS, L.L.C. and CORY BULLOCK and

SUMMER BULLOCK, INDIVIDUALLY AND DBA KIDDIE ACADEMY OF LEAGUE CITY, be

cited in terms of law to appear and answer herein, and that upon final hearing hereon, they

have judgment of and against said Defendants in an amount greatly in excess of the minimum

jurisdictional limits of the Court; pre-judgment interest and post-judgment interest as

McNeel - Plaintiffs' Original Petition, Jury Demand and Request for Disclosure to Defendants   14
allowed by law; for exemplary and punitive damages, funeral expenses, for costs of court,

and for such other and further relief, both general and special, at law and in equity, to which

 Plaintiffs may show themselves justly entitled.

                                                             Respectfully submitted,

                                                             APFFEL LEGAL, P.L.L.C.




                                                                  DARRELL A. APFFEI:
                                                                  State Bar No. 01276600
                                                                  Darrell@apffellegal.com
                                                                  D. BLAKE APFFEL
                                                                  State Bar No. 24081911
                                                                  Blake@apffellegal.com
                                                                  P. 0. Box 1078
                                                                  Galveston, TX 77553
                                                                  104 Moody Ave. (21st), Suite 101
                                                                  Galveston, TX 77550
                                                                  Telephone: (281) 992-232 (Houston)
                                                                  Telephone: (409) 7 44-3597 (Local)
                                                                  Facsimile: (281) 612-9992

                                                            ATTORNEYS FOR PLAINTIFFS,
                                                            JARED MCNEEL AND LINDSEY MCNEEL




McNee/- Plaintiffs' Original Petition,Jwy Demand and Request for Disclosure to Defendants          15
                                                                                                                                                                    Filed: 10/17/2018 4:12 PM
                                                                                           Galveston
                                                                CIVIL CASE INFORMATION S HEET                                                            CountyJOHN
                                                                                                                                                                 - 405th    District Court
                                                                                                                                                                    D. KINARD - District Clerk
                                                              18-CV-1455                                                    Galveston County, Texas
           CAUSE NUMBER (FOR CL.ERK USE ONLY): _ _ _ _ _ _ __ _ _ _ _ __ _ COUlff (FOi/ CLERK USE ONLY):-- - - -- - - --
                                                                                                                Envelope No.               28358314
                                                                                                                                   By: Rolande Kain
                                                                                                                                10/18/2018
              STYLED Jared McNeel and Lindsey McNeel, Ind. and as Natura l Parents of Skylar Mae McNeel, Deceased vs. Kiddie Academy         8:43
                                                                                                                                      Int'!, et al AM
                                  (e.g., John Smilh v. All Amer ican Insurance Co; In re Mary Ann Jones; In the Matter oflhe Estate of George Jackson)
 A civil case in format ion sheet must be completed and submitted when an original petition or application is filed to initiate a new c ivil, family law, probate, or menial
 health case or when a post-judgment petition for modification or motion for enforcement is fi led in a family law case. The information should be the best available at
  I time
 tie .    o f Iii'
               11111!.

I. Contact information for person completing cnsc information sheet:                    Names of p arties in case:                                     Pel'Son or entitv comnleti1111 sheet is:
                                                                                                                                                     ~ Attorney for Plaintiff/Petitioner
Name:                                      Email:                                       Plainti ff(s)/Peli lioner(s):                                0 Pro Se Plaintiff/Petitioner
                                                                                                                                                     OTitle IV-D Agency
D. Blake Apffel                             blake@apffellcgal.com                       Jared McNeel & Lindsey McNcel, Ind. &                        O Other:

Address:                                   Telephone:                                  as l'!at11rnl l'an:nls o( Skxlar Mae Mct'leel, Deceased
                                                                                                                                        Additiona l Parties in Child Support Case:
 I 04 Moodx AllCllllC Suite IQI            .4.09-=1M.:c1597
                                                                                        Defendanl(s)/Respondent(s):                                  Custodial Parent :
City/State/Zip:                            Fax:
                                                                                        Kiddie Academy International Brig!JL
 Galveston, Texas 77550                     281-612-9992                                                                         Non-Custodial Parent:
                                                                                       .fuginnings,.LLc..&..Cory-1iullock & Summer

Si# ,;e/id/11
       -  ,,             ,
                                           State Bar No:

                                            2408 19 11
                                                                                       Bullock, Ind. & dba Kiddie Academay of LC Presumed Father:

                                                                                        [Attnch addilional p.1gc as ncccs<sary 10 list all panics]

2. Indicate case tyoe, or ldentifv the most inmortant Issue In the case (select 011/y I):
                                                   Civil                                                                                                 Familv law
                                                                                                                                                                   Post-judgment Actions
          Contract                         ln.htry or Damage                       Real Property                             Marriage Relationship                    (non-Title IV-D)
Debt/Contract                        0Assault/Battery                         0 Eminent Domain/                             0 /\nnulmcnt                         0Enforcement
  D Consumer/ DTP A                  0 Constrnction                             Condemnation                                0Declare Marriage Void               0 Modificalion--Custody
  D Debt/Contract                    0Dcfamation                              0Partition                                    Divorce                              0 Modification- Other
  D Fraud/Misrepresentation          Ma/practice                              OQuiet Tille                                    0 With Children                            TltleIV-D
  O Other Debt/Contract:               0Accounting                            0Trespass to Try Title                          0 No Children                      0Enforcement/Modificalion
                                       0 Legal                                O Other Property:                                                                  0Patemity
Foreclosure                            0Medical                                                                                                                  0Reciprocals (UIFSA)
  0Home Equity-Expedited               OOther Professional                                                                                                       O supporl Order
  OOther Foreclosure                      Liabili ty:
0 Franchise                                                                      Related to Criminal
D tnsurance                          0 Motor Vehicle Accident                          Matters                                 Other Family Law                   Parent-Child Relationshin
0Landlordfl'enant                    0Premises                                0 Expunction                                   0En force Foreign                   0 /\doption/Adoption with
0 Non-Competition                    Product liability                        0Judgment Nisi                                   Judgment                            Termination
0Pminership                            0Asbestos/Silica                       0 Non-Disclosure                               0Habeas Corpus                      0 Child Protection
O Other Contract:                      O Other Product Liability              0 Seizure/Forfeiture                           0Name Change                        0 Child Support
                                          List Product:                       0Writ of Habeas Corpus-                        OJ>rotective Order                  0 Custody or Visitation
                                                                                Pre-indictment                               0Removal of Disabi lities           0 Gestational Parenting
                                     [x]Other Injury or Damage:               O Other:                                         of Minority                       0 Grandparent Access
                                           wrongfill death                                                                   O Other:                            D Parentage/ Paternity
                                                                                                                                                                 0 Tennination of Parental
           Emoloyment                                               Other Civil                                                                                    Rights
                                                                                                                                                                 O Othcr Parent-Child:
DDiscrimination                       0 Adminislralivc Appeal                 0Lawyer Discipline
DRetaliation                          0 /\ntitrust/Unfair                     0Perpetualc Testimony
D Tennination                           Competition                           0 Securities/Stock
D Workers' Compensation               0 Code Violations                       0Torlious Interference
D Other Employment:                   0Forcign Judgment                       OOther:
                                      Otntel lectual Property


             Tax                                                                                 Probate & Mental Health
 DTax Appraisal                       Probatel/Villsllntestate Administration                                       0 Guardianship- Adull
 D Tax Delinquency                      0Dcpcndcnt Administration                                                   0 Guardianship- M inor
 OotherTax                              Otndependent Administration                                                 0Mcntal Health
                                        O Other Estate Proceedings                                                  O other:

3. Indicate p rocedure or remedy, if annlica!Jle h1wv select more than I);
 D Appeal from Municipal or Justice Court                 0Declaratory Judgment                                                          0Prejudgment Remedy
 0Arbitration-related                                     0 Gamishment                                                                   0Protective O rder
 0Attachment                                              0Interpleader                                                                  0Rcceiver
 0Bill of Review                                          0License                                                                       0 Sequcstration
 0 Certiorari                                             0Mandamus                                                                      0Tcmporary Restraining Order/Injunction
 O ctass Action                                           Drost-judgment                                                                 0 Tumover
4. Indicate damuges sou11ht (do 1101 select il'it is a filmi/11 /aw case):
 0Less than $ 100,000, including damages of any kind, penalties, costs, expenses, pre-judgment interest, and attorney fees
 0Less than $ 100,000 and non-monetary relie f
 Dover $100, 000 but not more than $200,000
 Dover $200,000 but not more than $1 ,000,000
 IB]Ovcr $ 1,000,000
                                                                                                                                                                                    p ,,,, ') / 1 1
                               - Issue 1 Citation and email to attorney. Assigned to RG                                   Filed: 10/17/2018 4:12 PM
                                                                                                                     JOHN D. KINARD - District Clerk

                     JOHN D. KINARD
                                                                                                                           Galveston County, Texas
                                                                                                                             Envelope No. 28358314
                                                                                                                                    By: Rolande Kain
                     DISTRICT CLERK GALVESTON COUNTY                                                                             10/18/2018 8:43 AM




                     18-CV-1455                   REQUEST FOR ISSUANCE OF SERVICE
                                                                                                       Galveston County - 405th District Cour
Case Number:                                                                 Court Description:

Name(s) of Documents to be served:             Plaintiffs' Original Petition, Jury Demand and Request for Disclosure to Defendants
                     SERVICE TO BE ISSUED ON (Please list exactly as the name appears in the pleading to be served)
Issue Service To:             Kiddie Academy International, Inc.
Address of Service:                 3620 Nasa Road One
City, State & Zip:                   Seabrook, Texas 77586
Agent (IF APPLICABLE)                   Cheryl Clifson
                                                          TYPE OF SERVICE TO BE ISSUED:
 X Citation                                   Citation by Posting                  Citation by Publication     Citation Rule 106 Service
   Temporary Restraining Order                Precept                              Notice                      Secretary of State Citation
   Protective Order                           Citation Scire Facias                Attachment                  Certiorari
   Garnishment                                Habeas Corpus                        Injunction                  Sequestration
   Subpoena

   Other (Please Describe):

All service fees for Sheriff and Constable are collected by the clerk of court at the time of request.

UPON ISSUANCE OF SERVICE: (CHECK ONE ONLY)
   Send to Sheriff
   Galveston County Constable Name and Address
   Civil Process Server (Include the name of the Authorized Person to pick‐up):
   Call attorney for pick up (Phone Number):
   Mail to attorney at:
 X Email Service to:       terri@apffellegal.com
   District Clerk serve by certified mail
   Send to League City


ISSUANCE OF SERVICE REQUESTED BY:
Attorney/Party Name:             D. Blake Apffel - Counsel for Plaintiffs
Phone Number:           409-744-3597                     Email Address:           blake@apffellegal.com




Revision 2.0
               - Issue 1 Citation and email to attorney. Assigned to RG                                                   Filed: 10/17/2018 4:12 PM
                                                                                                                     JOHN D. KINARD - District Clerk

                     JOHN D. KINARD
                                                                                                                           Galveston County, Texas
                                                                                                                             Envelope No. 28358314
                                                                                                                                    By: Rolande Kain
                     DISTRICT CLERK GALVESTON COUNTY                                                                             10/18/2018 8:43 AM



                                                  REQUEST FOR ISSUANCE OF SERVICE
                        18-CV-1455                                                                    Galveston County - 405th District Court
Case Number:                                                                 Court Description:

Name(s) of Documents to be served:             Plaintiffs' Original Petition, Jury Demand and Request for Disclosure to Defendants
                     SERVICE TO BE ISSUED ON (Please list exactly as the name appears in the pleading to be served)
Issue Service To:               Bullock's Bright Beginnings, L.L.C.
Address of Service:                       2108 Bayou Cove Lane
City, State & Zip:                  League City, TX 77573
Agent (IF APPLICABLE)                         Cory Bullock
                                                          TYPE OF SERVICE TO BE ISSUED:
 X Citation                                   Citation by Posting                  Citation by Publication     Citation Rule 106 Service
   Temporary Restraining Order                Precept                              Notice                      Secretary of State Citation
   Protective Order                           Citation Scire Facias                Attachment                  Certiorari
   Garnishment                                Habeas Corpus                        Injunction                  Sequestration
   Subpoena

   Other (Please Describe):

All service fees for Sheriff and Constable are collected by the clerk of court at the time of request.

UPON ISSUANCE OF SERVICE: (CHECK ONE ONLY)
   Send to Sheriff
   Galveston County Constable Name and Address
   Civil Process Server (Include the name of the Authorized Person to pick‐up):
   Call attorney for pick up (Phone Number):
   Mail to attorney at:
 X Email Service to:       terri@apffellegal.com
   District Clerk serve by certified mail
   Send to League City


ISSUANCE OF SERVICE REQUESTED BY:
Attorney/Party Name:            D. Blake Apffel - Counsel for Plaintiffs
Phone Number:           409-744-3597                     Email Address:           blake@apffellegal.com




Revision 2.0
               - Issue 1 Citation and email to attorney. Assigned to RG                                                 Filed: 10/17/2018 4:12 PM
                                                                                                                   JOHN D. KINARD - District Clerk

                     JOHN D. KINARD
                                                                                                                         Galveston County, Texas
                                                                                                                           Envelope No. 28358314
                                                                                                                                  By: Rolande Kain
                     DISTRICT CLERK GALVESTON COUNTY                                                                           10/18/2018 8:43 AM



                                                  REQUEST FOR ISSUANCE OF SERVICE Galveston County - 405th District Court
                     18-CV-1455
Case Number:                                                                 Court Description:

Name(s) of Documents to be served:             Plaintiffs' Original Petition, Jury Demand and Request for Disclosure to Defendants
                     SERVICE TO BE ISSUED ON (Please list exactly as the name appears in the pleading to be served)
Issue Service To:             Cory Bullock, Individually and d/b/a Kiddie Academy of League City
Address of Service:                       2108 Bayou Cove Lane
City, State & Zip:                   League City, TX 77573
Agent (IF APPLICABLE)                         Cory Bullock
                                                          TYPE OF SERVICE TO BE ISSUED:
 X Citation                                   Citation by Posting                  Citation by Publication   Citation Rule 106 Service
   Temporary Restraining Order                Precept                              Notice                    Secretary of State Citation
   Protective Order                           Citation Scire Facias                Attachment                Certiorari
   Garnishment                                Habeas Corpus                        Injunction                Sequestration
   Subpoena

   Other (Please Describe):

All service fees for Sheriff and Constable are collected by the clerk of court at the time of request.

UPON ISSUANCE OF SERVICE: (CHECK ONE ONLY)
   Send to Sheriff
   Galveston County Constable Name and Address
   Civil Process Server (Include the name of the Authorized Person to pick‐up):
   Call attorney for pick up (Phone Number):
   Mail to attorney at:
 X Email Service to:       terri@apffellegal.com
   District Clerk serve by certified mail
   Send to League City


ISSUANCE OF SERVICE REQUESTED BY:
Attorney/Party Name:             D. Blake Apffel - Counsel for Plaintiffs
Phone Number:           409-744-3597                     Email Address:           blake@apffellegal.com




Revision 2.0
                     - Issue 1 Citation and email to attorney. Assigned to RG                                              Filed: 10/17/2018 4:12 PM
                                                                                                                      JOHN D. KINARD - District Clerk

                     JOHN D. KINARD
                                                                                                                            Galveston County, Texas
                                                                                                                              Envelope No. 28358314
                                                                                                                                     By: Rolande Kain
                     DISTRICT CLERK GALVESTON COUNTY                                                                              10/18/2018 8:43 AM



                                                  REQUEST FOR ISSUANCE OF SERVICE
                 18-CV-1455                                                                            Galveston County - 405th District Court
Case Number:                                                                 Court Description:

Name(s) of Documents to be served:             Plaintiffs' Original Petition, Jury Demand and Request for Disclosure to Defendants
                     SERVICE TO BE ISSUED ON (Please list exactly as the name appears in the pleading to be served)
Issue Service To:             Summer Bullock, Individually and d/b/a Kiddie Academy of League City
Address of Service:                       2108 Bayou Cove Lane
City, State & Zip:                   League City, TX 77573
Agent (IF APPLICABLE)                         Cory Bullock

                                                          TYPE OF SERVICE TO BE ISSUED:
 X Citation                                   Citation by Posting                  Citation by Publication      Citation Rule 106 Service
   Temporary Restraining Order                Precept                              Notice                       Secretary of State Citation
   Protective Order                           Citation Scire Facias                Attachment                   Certiorari
   Garnishment                                Habeas Corpus                        Injunction                   Sequestration
   Subpoena

   Other (Please Describe):

All service fees for Sheriff and Constable are collected by the clerk of court at the time of request.

UPON ISSUANCE OF SERVICE: (CHECK ONE ONLY)
   Send to Sheriff
   Galveston County Constable Name and Address
   Civil Process Server (Include the name of the Authorized Person to pick‐up):
   Call attorney for pick up (Phone Number):
   Mail to attorney at:
 X Email Service to:       terri@apffellegal.com
   District Clerk serve by certified mail
   Send to League City


ISSUANCE OF SERVICE REQUESTED BY:
Attorney/Party Name:             D. Blake Apffel - Counsel for Plaintiffs
Phone Number:           409-744-3597                     Email Address:           blake@apffellegal.com




Revision 2.0
